Citation Nr: 1702412	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  08-30 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected obsessive compulsive disorder.  

2.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected obsessive compulsive disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran has periods of inactive duty training (INACDUTRA) and active duty for training (ACDUTRA) between March 1999 and February 2003.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Newark, New Jersey, Department of Veterans Affairs (VA) Regional Office (RO).  

In November 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

This appeal was previously before the Board in May 2014.  The appeal was remanded for additional development.  As discussed below, the requested development was not substantially complied with and the claims are not ready for appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The Board notes in May 2014 the issues of entitlement to service connection for an acquired psychiatric disability and entitlement to service connection for a respiratory disability were also remanded.  These claims were granted in full by September 2015 and April 2016 rating decisions respectively.  As such, these claims are no longer before the Board and the issues are as noted on the cover page.  

In a December 2016 the Veteran submitted a motion for advancement on the docket due to financial hardship and provided evidence in support of this request.  The Board is granting that motion.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's claims were most recently remanded by the Board in May 2014.  The Board remand instructed the VA examiner to determine if it was at least as likely as not that the Veteran's hypertension and sleep apnea were caused or aggravated by a psychiatric disability. 

In response to the May 2014 Board remand the Veteran was provided with an August 2015 VA examination in connection with his claim for entitlement to service connection for hypertension.  The examiner noted the Veteran's previous diagnosis of hypertension.  The examiner concluded the Veteran's hypertension was less likely than not related to his active service because his service treatment records (STRs) were absent for treatment of high blood pressure and he was not diagnosed until after his separation from active duty.  The examiner added that the Veteran had essential hypertension which was idiopathic.

A March 2016 addendum opinion was also obtained.  The opinion provider concluded that there was scientific literature which supported a nexus between hypertension and psychiatric disabilities but found that it did not establish a causal relationship.  The opinion provider noted a study which concluded psychiatric disabilities "were significantly associated with the subsequent diagnosis of hypertension."  

The Board finds the August 2015 opinion as to causation between hypertension and a psychiatric disability and the March 2016 opinion in total to be inadequate.  The August 2015 VA examiner's rationale impermissibly relied solely on the absence of in-service treatment for hypertension in reaching a conclusion.  Moreover, the examiner noted the Veteran had essential hypertension which was idiopathic, but failed to indicate why this would preclude the possibility of his hypertension being etiologically related to his active service or otherwise incurred during that service.  

The March 2016 VA opinion provider noted a scientific study which indicated psychiatric disabilities were associated with hypertension but found that it did not indicate a causal relationship.  The opinion provider failed to provide a rationale as to why this precluded the possibility of the Veteran's specific hypertension being caused by his diagnosed psychiatric disability.  Moreover, the opinion provider did not address the Veteran's lay statements contending that his hypertension is etiologically related to his active service, sleep apnea, and psychiatric disability.  In an October 2008 statement the Veteran stated he believes his sleep apnea caused his hypertension because he was unable to sleep soundly and his organs are not given time to rest.  During his March 2010 RO hearing the Veteran testified his hypertension was caused by his active service because during his active service he was rushing and unable to relax.  During his November 2011 Travel Board hearing the Veteran reported his psychiatric disability caused him to have restless sleep, which caused him to drink a lot of coffee, and the increased caffeine intake caused his hypertension.  The Veteran provided an August 2014 statement indicating that his psychiatric disability caused him to get upset more often which caused his blood pressure to raise subsequently causing hypertension.  

Thus the Veteran's claim must be remanded in order to obtain an addendum opinion which adequately addresses whether his hypertension is etiologically related to his active service, his service-connected obsessive compulsive disorder, or his sleep apnea.  
 
In response to the May 2014 Board remand the Veteran was provided with an August 2015 VA examination in connection with his claim for entitlement to service connection for sleep apnea.  The examiner noted the Veteran's previously diagnosed obstructive sleep apnea and concluded that it would require speculation to determine if there was a causal relationship between his sleep apnea and psychiatric disability. 

An addendum opinion was obtained in March 2016.  The opinion provider concluded that it was less likely than not that the Veteran's sleep apnea was caused or aggravated by his psychiatric disability.  The examiner noted there was an absence of scientific literature which found an association between psychiatric disabilities and sleep apnea.

The Board finds the August 2015 opinion as to causation between sleep apnea and a psychiatric disability and the March 2016 VA opinion in total to be inadequate.  The August 2015 VA examiner did not provide a thorough rationale explaining why speculation is required to determine if there is a nexus between the Veteran's sleep apnea and acquired psychiatric disability.  Additionally, the March 2016 opinion provider failed to provide an adequate rationale explaining why a lack of scientific literature precludes the Veteran's specific sleep apnea from being caused by his psychiatric disability. 

Moreover, both opinion providers failed to address the Veteran's lay statements that his sleep apnea is etiologically related to his psychiatric disability.  In an October 2008 statement the Veteran indicated he has not sleep since his separation from active duty because he experienced night sweats and shortness of breath.  Additionally, neither opinion provider addressed an August 2013 VA treatment record which indicated that due to the timing of the Veteran's diagnoses of sleep apnea and PTSD that a nexus was not originally recognized however on review "it is more likely than not that this [V]eteran's Sleep Apnea is related to his PTSD."  The Board notes since August 2013 an August 2015 VA examiner concluded that the Veteran has obsessive compulsive disorder rather than PTSD and his obsessive compulsive disorder encompasses his symptoms of PTSD. 

Thus the Veteran's claim must be remanded in order to obtain an addendum opinion which adequately addresses whether his sleep apnea is etiologically related to his service-connected obsessive compulsive disorder.  

Additionally, the Veteran appears to be receiving continuous care at a VA medical center.  As such, any outstanding VA treatment records must be obtained on remand.  
    
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to obtain and associate with the claims file any and all outstanding VA treatment records.

2.  The AOJ must contact the VA examiner who examined the Veteran in August 2015 in connection with his claim for service connection for sleep apnea and request an addendum opinion.  The claims file should be made available to and reviewed by the examiner and all appropriate tests should be conducted.

Based on the examination and review of the record, the examiner should address whether it is at least as likely as not (50 percent or higher degree of probability) that the Veteran's sleep apnea was caused or aggravated by his service-connected obsessive compulsive disorder?

The examiner should consider and discuss as necessary the following:

(i)  The Veteran's October 2008 statement indicating he cannot sleep because he wakes up sweating and short of breath; 

(ii)  An August 2013 VA treatment record indicating that "it is more likely than not that this [V]eteran's Sleep Apnea is related to his PTSD"; and 

(iii)  An August 2015 VA psychiatric examination indicating the Veteran's diagnosis of obsessive compulsive disorder encompasses his symptoms previously attributed to PTSD.  

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation. 

If the August 2015 VA examiner is unavailable, another qualified examiner should be requested to provide the same opinions.  If a new VA examination needs to be conducted in order to obtain the opinions, then one should be scheduled.  All indicated tests and studies should be undertaken.  

3.  The AOJ must contact the VA examiner who examined the Veteran in August 2015 in connection with his claim for service-connection for hypertension and request an addendum opinion.  The claims file should be made available to and reviewed by the examiner and all appropriate tests should be conducted.

Based on the examination and review of the record, the examiner should address the following:  

(a)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's hypertension is etiologically related to his active service?

The examiner should consider and discuss as necessary the Veteran's March 2010 RO hearing testimony indicating he was often rushing and unable to relax during his active service subsequently causing his hypertension. 

(b)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's hypertension was caused by his service-connected obsessive compulsive disorder?

The examiner should consider and discuss as necessary the following:

(i)  The Veteran's November 2011 Travel Board hearing testimony that his psychiatric disability caused restless sleep, which caused him to increase his caffeine intake, which caused his hypertension and 

(ii)  The Veteran's August 2014 statement indicating his psychiatric disability caused him to be angry more often which caused his hypertension.  

(c)  If and only if the examiner finds that the Veteran's sleep apnea is etiologically related to his service-connected obsessive compulsive disorder is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's hypertension was caused by his sleep apnea?

The examiner should consider and discuss as necessary the Veteran's August 2008 statement indicating that his sleep apnea caused his hypertension because he is unable to sleep or relax.  

(d) If and only if the examiner finds that the Veteran's sleep apnea is etiologically related to his service-connected obsessive compulsive disorder is it at least as likely as not that the Veteran's sleep apnea aggravated his hypertension?

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation. 

The examiner should provide a thorough rationale for the opinions expressed. 

If the August 2015 VA examiner is unavailable, another qualified examiner should be requested to provide the same opinions.  If a new VA examination needs to be conducted in order to obtain the opinions, then one should be scheduled.  All indicated tests and studies should be undertaken.  

4.  Then adjudicate the Veteran's service connection claims.  If the benefits sought remain denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




